DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system in claim 160.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 160 is drawn to a system but recites no elements consistent with a system, such as structure. Instead, claim 160 only recites method steps. Thus, one of ordinary skill in the art cannot ascertain the metes and bounds of claim as to how it is a system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 141, 142, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, 153, 154, 156, 157, and 158 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, and 18 of U.S. Patent No. 10/943,682. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 141-146, 150-152, 154, and 156 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,788,907 (Avi) in view of US 2016/0253472 (Pedersen).

As per claim 141, Avi teaches a non-transitory computer readable medium containing instructions that, when executed by at least one processor, cause the at least one processor to execute operations enabling automatically populating a post- operative report of a surgical procedure (Alvi: 
Column 22:

    PNG
    media_image1.png
    776
    996
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    827
    628
    media_image2.png
    Greyscale

), the operations comprising:
receiving an input of surgical footage of a surgical procedure performed on the patient by the health care provider (Alvi: Fig. 10 (shown below): mainly 1002: 
columns 26, 28: 

    PNG
    media_image3.png
    343
    998
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    477
    995
    media_image4.png
    Greyscale

); analyzing a plurality of frames of the surgical footage to derive image-based information for populating a post-operative report of the surgical procedure (Alvi: Fig. 10 (shown below): mainly 1004-1006; 
col 2, lines 11-12 (shown above): “blocks 1002 and 1004 may be performed… after the procedure using stored data collected during the procedure”;
col 27, lines 41-44: “The surgical data structure can include one associated with a particular type of surgery being conducted ( e.g., and may be identified based on input received before, during or after the surgery and/or based on a patient record”;
col 32, lines 62-66: “performed … after the procedure using stored data collected during the procedure.”
Column 27:

    PNG
    media_image5.png
    347
    996
    media_image5.png
    Greyscale

Column 27: 

    PNG
    media_image6.png
    1216
    995
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    965
    992
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1341
    995
    media_image8.png
    Greyscale
); and
causing the derived image-based information to populate the post-operative report of the surgical procedure (Alvi: Fig. 10 (shown below): mainly 1008-1012:
col 28, line 65 – col 29, line 30:


    PNG
    media_image9.png
    125
    942
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1119
    945
    media_image10.png
    Greyscale

column 29 :

    PNG
    media_image11.png
    1210
    1106
    media_image11.png
    Greyscale

Fig. 10
    PNG
    media_image12.png
    826
    442
    media_image12.png
    Greyscale

Column 19:

    PNG
    media_image13.png
    316
    986
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    794
    1210
    media_image14.png
    Greyscale

column 20:

    PNG
    media_image15.png
    562
    996
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    741
    739
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    360
    988
    media_image17.png
    Greyscale

col 4, lines 40-42: “live surgical data (or a processed version thereof, such as timestamped state identification) can be preserved for a post-hoc analysis.”
col 12, lines 17-24: “Graph theory concepts can then be applied to facilitate provision of real-time guidance (e.g., identifying one or more edges to cause a transition between two nodes defined for a surgery) or to facilitate post-hoc data analysis of one or more surgeries (e.g., to identify which paths are associated with particular consequences, an extent to which a predefined procedure was followed, etc.).”
Fig. 6C (shown above); Figs. 6A-C).

Avi does not teach receiving an input of an identifier of a patient; receiving an input of an identifier of a health care provider.

Pedersen teaches receiving an input of an identifier of a patient (Pedersen: Fig. 5 (shown below): mainly 210; Fig. 6 (shown below): mainly 302-304; Fig. 1 (shown below): mainly 16;

    PNG
    media_image18.png
    1082
    942
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    604
    946
    media_image19.png
    Greyscale

Patient biographical data identifies the patient. Also, insurance information identifies a patient);
receiving an input of an identifier of a health care provider (Pedersen: Fig. 5: mainly 218; Fig. 6 (shown below): mainly 302-304; Fig. 1 (shown below): mainly 16; para 17 (shown above): identification data

    PNG
    media_image20.png
    736
    942
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    473
    1105
    media_image21.png
    Greyscale
Surgeon/staff biographical data identifies them. Also see surgeon and staff numbers in Fig. 5: 218); 
receiving an input of surgical footage of a surgical procedure performed on the patient by the health care provider (Pedersen: Fig. 1: mainly 20, 34, 18;

    PNG
    media_image22.png
    563
    946
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    515
    1019
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    997
    938
    media_image24.png
    Greyscale
);
derive image-based information for populating a post-operative report of the surgical procedure (Pedersen: Fig. 1 (shown above): mainly 44, 46; Fig. 5 (shown below): mainly 268: “VIDEO STREAM”;

    PNG
    media_image25.png
    648
    938
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    1310
    1105
    media_image26.png
    Greyscale

paras 64, 65 (shown below)); and
causing the derived image-based information to populate the post-operative report of the surgical procedure (Pedersen: Fig. 1 (shown above): mainly 44, 46; Fig. 6 (shown above): mainly 314: “TRANSMITTING THE SURGICAL DASHBOARD REPORT TO AT LEAST ONE REMOTE DEVICE VIA A NETWORK UPON CONCLUSION OF THE SURGICAL PROCEDURE”;

    PNG
    media_image27.png
    864
    942
    media_image27.png
    Greyscale

    PNG
    media_image28.png
    1516
    1108
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    1118
    940
    media_image29.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Pedersen into Avi since both Avi and Pedersen suggest a practical solution and field of endeavor of a post-operative surgical report generator based on video of the surgery in general and Pedersen additionally provides teachings that can be incorporated into Avi in that patient and provider identifiers are received so that “surgical dashboard report 46 can be implemented by insurance companies to make decisions as to billing practices and/or coverage with respect to the patient 12 and/or future patients. As yet another example, the surgical dashboard report 46 can be utilized by the healthcare facility for research and/or as a teaching tool for surgeons and/or staff, or to optimize performance of future surgical procedures” (Pedersen: para 34). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 142, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141, wherein the operations further comprise analyzing the surgical footage to identify one or more phases of the surgical procedure and to identify a property of at least one phase of the identified phases; and wherein the derived image-based information is based on the identified at least one phase and the identified property of the at least one phase (Avi: See arguments and citations offered in rejecting claim 141 above: 
col 28, lines 1-4 (shown above): “machine-learning algorithm may be used to process the video data to identify the one or more procedural states.”).

As per claim 143, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 142, wherein the operations further comprise analyzing the surgical footage to associate a name with the at least one phase; and wherein the derived image-based information includes the name associated with the at least one phase (Avi: See arguments and citations offered in rejecting claim 142 above: 
col 29, lines 2-6: “The electronic data may (for example) identify the procedural state ( e.g., by identifying a state of a patient, progress of a surgery, etc.), identify an action that is being performed or is about to be performed”;
col 29, lines 53-58 (shown above): “a video signal may be parsed to identify a predefined number of images ( e.g., 1 or a number greater than 1) associated with each procedural state, and a document may be generated that includes the images and text near the images that identify an action being performed”).

As per claim 144, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 142, wherein the operations further comprise determining at least a beginning of the at least one phase; and wherein the derived image-based information is based on the determined beginning (Avi: See arguments and citations offered in rejecting claim 142 above: 
col 28, lines 39-40 (shown above): “specifying a time from a beginning of a surgery, from a beginning of a procedure initiation, etc.)”
col 27, line 65: “"Surgery-Begins" state.”).

As per claim 145, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 142, wherein the operations further comprise associating a time marker with the at least one phase; and wherein the derived image-based information includes the time marker associated with the at least one phase (Avi: See arguments and citations offered in rejecting claim 142 above: 
col 4, lines 41-42 (shown above): “as timestamped state identification) can be preserved for a post-hoc analysis”
col 19, lines 8-9: “visible timestamp 682.”).

As per claim 146, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Alvi does not teach the operations further comprise transmitting data to the health care provider, the transmitted data including the patient identifier and the derived image-based information. Pedersent teaches these limitations (Pedersen: See arguments and citations offered in rejecting claim 141 above: Recall, from above, that patient and surgeon data include biographical information and/or identification information. Fig. 6 (shown above): 310-314: “TRANSMITTING THE SURGICAL DASHBOARD REPORT TO AT LEAST ONE REMOTE DEVICE VIA A NETWORK UPON CONCLUSION OF THE SURGICAL PROCEDURE”;

    PNG
    media_image30.png
    211
    941
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    610
    943
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    868
    940
    media_image32.png
    Greyscale

Para 67:

    PNG
    media_image33.png
    519
    948
    media_image33.png
    Greyscale
 
    PNG
    media_image34.png
    548
    1105
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    824
    941
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    750
    1173
    media_image36.png
    Greyscale
 
    PNG
    media_image37.png
    346
    942
    media_image37.png
    Greyscale
).

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Pedersen into Avi since both Avi and Pedersen suggest a practical solution and field of endeavor of a post-operative surgical report generator based on video of the surgery in general and Pedersen additionally provides teachings that can be incorporated into Avi in that the system involves transmitting data to the health care provider as to “to facilitate viewing by interested parties” (Pedersen: para 33). Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

As per claim 150, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141, wherein the operations further comprise: analyzing the surgical footage to identify a surgical event within the surgical footage and to identify a property of the identified surgical event; and wherein the derived image-based information is based on the at identified surgical event and the identified property (Avi: See arguments and citations offered in rejecting claim 142 above).

As per claim 151, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 150, wherein the operations further comprise analyzing the surgical footage to determine an event name of the identified surgical event; and wherein the derived image-based information includes the determined event name (Avi: See arguments and citations offered in rejecting claim 143 above).

As per claim 152, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 150, wherein the operations further comprise associating a time marker with the identified surgical event; and wherein the derived image-based information includes the time marker (Avi: See arguments and citations offered in rejecting claim 145 above).

As per claim 154, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141, wherein the derived image-based information is based in part on user input (Avi: See arguments and citations offered in rejecting claim 141 above:
col 27, lines 33-34: “command received from a user indicating transition to a new state”;
col 28: 

    PNG
    media_image38.png
    518
    997
    media_image38.png
    Greyscale
).


As per claim 156, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141, wherein the operations further comprise analyzing the surgical footage to select at least part of at least one frame of the surgical footage; and causing the selected at least part of at least one frame of the surgical footage to be included in the post-operative report of the surgical procedure (See arguments and citations offered in rejecting claim 141 above:
col 29, lines 53-58: “a video signal may be parsed to identify a predefined number of images ( e.g., 1 or a number greater than 1) associated with each procedural state, and a document may be generated that includes the images and text near the images that identify an action being performed”. This includes a part of a frame that is included in a report).


Claim(s) 147, 148, 149, 153, 155, 157, 158 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,788,907 (Avi) in view of US 2016/0253472 (Pedersen) as applied to claim 141 above, and further in view of Official Notice.

As per claim 147, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Avi in view of Pedersen does not teach the operations further comprise analyzing the surgical footage to identify at least one recommendation for post-operative treatment; and providing the identified at least one recommendation. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of allowing for suitable post-operative care. The teachings of the prior art could have been incorporated into C in that the system is configured to identify and provide recommendation for post-operative treatment.

As per claim 148, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Avi in view of Pedersen does not teach the caused populating of the post-operative report of the surgical procedure is configured to enable the health care provider to alter at least part of the derived image-based information in the post-operative report. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of allowing for necessary corrections. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to identify and provide recommendation for post-operative treatment the system is configured to enable health care provider to alter part of the derived information in the report.

As per claim 149, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Avi in view of Pedersen does not teach the caused populating of the post-operative report of the surgical procedure is configured to cause at least part of the derived image- based information to be identified in the post-operative report as automatically generated data. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of transparency in reporting. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to in the post-operative report, identify derived information as automatically generated data.

As per claim 153, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Avi in view of Pedersen does not teach the operations further comprise providing the derived image-based information in a form enabling updating of an electronic medical record. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of keeping electronic medical records current. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to configure derived information in a form enabling updating of an electronic medical record.

As per claim 155, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141, wherein the derived image-based information comprises a first part associated with a first portion of the surgical procedure and a second part associated with a second portion of the surgical procedure, and wherein the operations further comprise:
causing the first part of the derived image-based information to be inserted at the selected first position and the second part of the derived image- based information to be inserted at the selected second position (Avi: See arguments and citations offered in rejecting claim 141 above:
col 29, lines 53-58: “a video signal may be parsed to identify a predefined number of images ( e.g., 1 or a number greater than 1) associated with each procedural state, and a document may be generated that includes the images and text near the images that identify an action being performed”. Thus, first and second parts of surgical procedure are inserted into first and second positions of a preliminary report, respectively. Plural images corresponding to plural procedural states along with plural associated text are inserted into the report).

Avi in view of Pedersen does not teach receiving a preliminary post-operative report; analyzing the preliminary post-operative report to select a first position and a second position within the preliminary post-operative report, the first position is associated with the first portion of the surgical procedure and the second position is associated with the second portion of the surgical procedure. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of adapting to a predefined report format. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to receive and analyze a preliminary post-operative report to select a first position and a second position associated with first and second portions of the surgical procedure, respectively.

As per claim 157, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 156. Avi in view of Pedersen does not teach the operations further comprise:
receiving a preliminary post-operative report; and analyzing the preliminary post-operative report and the surgical footage to select the at least part of at least one frame of the surgical footage. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of adapting to a predefined report format. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to select part of a frame based on the preliminary report and video.

As per claim 158, Avi in view of Pedersen teaches the non-transitory computer readable medium of claim 141. Avi in view of Pedersen does not teach the operations further comprise: receiving a preliminary post-operative report; analyzing the preliminary post-operative report and the surgical footage to identify at least one inconsistency between the preliminary post- operative report and the surgical footage; and providing an indication of the identified at least one inconsistency. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of raising awareness of report discrepancies. The teachings of the prior art could have been incorporated into Avi in view of Pedersen in that the system is configured to identify and indicate inconsistency between the preliminary report and surgical video.

Allowable Subject Matter
Claim 159 is allowed. Claim 160 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662